                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

C. JOSEPH MOSBEY,             )
                              )
               Petitioner,    )
                              )
          v.                  )               1:20CV1002
                              )
JOSH STEIN, et al.,           )
                              )
               Respondent(s). )

                                  ORDER

     The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on December 2, 2020, was served on the parties in

this action.   Petitioner objected to the Recommendation.          (Docs.

5, 6, 7.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that the Petition be dismissed for

failure to apply to the United States Court of Appeals for the

Fourth Circuit for an order authorizing this district court to

consider the current Petition as is required by 28 U.S.C. § 2244.

A   judgment      dismissing    this      action    will    be    entered

contemporaneously with this Order.        Finding neither a substantial


                                    1



     Case 1:20-cv-01002-TDS-JLW Document 8 Filed 01/07/21 Page 1 of 2
issue for appeal concerning the denial of a constitutional right

affecting the conviction nor a debatable procedural ruling, a

certificate of appealability is not issued.



                                     /s/   Thomas D. Schroeder
                                  United States District Judge


January 7, 2021




                                    2



     Case 1:20-cv-01002-TDS-JLW Document 8 Filed 01/07/21 Page 2 of 2
